Citation Nr: 1537383	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  09-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for myelofibrosis.

2.  Entitlement to service connection for renal failure due to tubular necrosis, claimed as end stage renal failure, to include as secondary to myelofibrosis. 


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1962 until June 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO.

The Veteran was afforded a hearing in October 2009 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  

In November 2011, the Board denied the Veteran's claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In June 2012, the Court granted the parties Joint Motion for Remand (Joint Motion) vacating the November 2011 decision and remanding the matter for further action.

In May 2013 the Board remanded this case for further development.  It is now returned to the Board.

In July 2015 VA received a waiver of RO initial consideration of Social Security Administration (SSA) records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, the Board finds that this case must be remanded for further development.  Where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In this case, the Veteran asserted that his myelofibrosis was due to contact with benzene either from exposure to Agent Orange or as a result of exposure to aircraft fuel.  In letters dated October 1 and 15, 2010, the Veteran stated that he was exposed to a benzene level that exceeds the Occupational Safety and Health Administration permissible exposure limit.  Notwithstanding the Veteran's contention of specific levels of exposure, the Board finds that the Veteran's statements regarding his general exposure to benzene (via aircraft fuels) to be consistent with the nature and circumstances of his service.  

Thus, in the May 2013 remand the Board instructed the Director of the Environmental Agents Service to determine whether it is at least as likely as not that this Veteran had toxic levels of exposure to benzene (via aircraft fuels) during his period of service sufficient to cause his myelofibrosis (and resulting renal failure due to tubular necrosis).  

Additionally, in the May 2013 remand, the Board instructed the Director of Environmental Agents Service to review the Veteran's lay statements, to specifically include the October 1 and 15, 2010 statements (and accompanying research) and to accept the Veteran's statements regarding his general exposure to benzene (via aircraft fuels) to be consistent with the nature and circumstances of his service.  

In a December 2014 opinion, the staff physician of the VA Connecticut Healthcare System stated, in pertinent part that the Veteran's statement or calculation of the level of benzene he was exposed to is not based on any validated scientific methodology and therefore is not an accurate description of the levels the Veteran would have been potentially exposed to.  He further stated that based on the extensive review of medical records and available literature it is unlikely that the Veteran was exposed to high level of benzene while stationed in Vietnam.  He noted that epidemiologic studies of Vietnam Veterans have not found an increased rate of myelofibrosis.  

The Board finds that another remand is necessary for substantial compliance with the Board's previous remand directives from May 2013.  The December 2014 opinion denies that the Veteran was exposed to the level of benzene that the Veteran contested.  However, the examiner did not render an opinion that accepted the Veteran's statements regarding his general exposure to benzene (via aircraft fuels) to determine whether the Veteran had toxic levels of exposure to benzene (via aircraft fuels) during his period of service sufficient to cause his myelofibrosis (and resulting renal failure due to tubular necrosis).  Further, the examiner appears to be focused only on the Veteran's service during Vietnam.  Thus, it is not clear if he considered other times of service in which the Veteran's exposure to benzene (via aircraft fuels) is consistent with the nature and circumstances of his service in his opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the December 2014 staff physician or suitable substitute, in order to obtain another addendum opinion.  

The examiner should review the claims file to include this and previous remands.  The examiner should provide an opinion as to whether it is at least as likely as not that this Veteran had toxic levels of exposure to benzene (via aircraft fuels) during his period of service sufficient to cause his myelofibrosis (and resulting renal failure due to tubular necrosis).  It is important to note that the Veteran also had service involving aircraft.

The examiner must review the Veteran's lay statements, to specifically include the October 1 and 15, 2010 statements (and accompanying research) and should accept the Veteran's statements regarding potential exposure while working with aircraft.  A complete rationale must be given for all opinions and conclusions expressed with the medical bases for the conclusions set out.  

2.  After completion of the above development, the claims should be readjudicated.  If the determinations remain adverse to the appellant, she should be furnished with a Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




